 
 
Exhibit 10.43




CHATHAM LODGING TRUST


Performance-Based Long-Term Incentive Plan Unit Award Agreement




THIS PERFORMANCE-BASED LONG-TERM INCENTIVE PLAN UNIT AWARD AGREEMENT (the
“Agreement”), dated as of the 28th day of January, 2016, governs the
Performance-Based Long-Term Incentive Plan Unit Award granted by CHATHAM LODGING
TRUST, a Maryland real estate investment trust (the “Company”), to _____________
(the “Participant”), as an Other Equity-Based Award issued in accordance with
and subject to the provisions of the Company’s Equity Incentive Plan, as amended
through the date hereof (the “Plan”), and the Agreement of Limited Partnership,
dated as of April 21, 2010, as amended through the date hereof (the “Partnership
Agreement”) of Chatham Lodging, L.P., a Delaware limited partnership (“Chatham
OP”). A copy of the Plan has been made available to the Participant. Capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.


1.    Grant of LTIP Unit Award. In accordance with the Plan, and effective as of
January 28, 2016 (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, an Other
Equity-Based Award of ______ Class A Performance LTIP Units (as defined in the
Partnership Agreement) (the “LTIP Unit Award”).


2.    Performance Vesting. The Participant’s interest in the Class A Performance
LTIP Units covered by this LTIP Unit Award shall become vested and
non-forfeitable (“Vested”) based on the attainment of Total Shareholder Return
(“TSR”) hurdles. The LTIP Unit Award vests as follows:


(a)    The number of Class A Performance LTIP Units that most nearly equals (but
does not exceed) one-third of the LTIP Unit Award issued pursuant to this
Agreement shall vest on January 28, 2017, if the Total Shareholder Return for
the 12-month period beginning January 28, 2016 and ending on January 27, 2017 is
8% or more.


(b)    The number of Class A Performance LTIP Units that most nearly equals (but
does not exceed) one-third of the LTIP Unit Award issued pursuant to this
Agreement shall vest on January 28, 2018, if the Total Shareholder Return for
the 12-month period beginning January 28, 2017 and ending on January 27, 2018 is
8% or more.


(c)    The number of Class A Performance LTIP Units that most nearly equals (but
does not exceed) one-third of the LTIP Unit Award issued pursuant to this
Agreement shall vest on January 28, 2019, if the Total Shareholder Return for
the 12-month period beginning January 28, 2018 and ending on January 27, 2019 is
8% or more.



1

--------------------------------------------------------------------------------



(d)    All of the Class A Performance LTIP Units issued pursuant to this
Agreement (less any Class A Performance LTIP Units that previously vested under
paragraphs (a), (b) or (c) above), shall vest on January 28, 2019, if the
average Total Shareholder Return for the 36-month period ending on January 27,
2019 is 8% or more.


Except as provided in paragraph 3, Class A Performance LTIP Units covered by
this LTIP Unit Award may become Vested in accordance with this paragraph 2 only
if the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the applicable vesting date, i.e.,
January 28, 2017, January 28, 2018 or January 28, 2019, as described above.


3.    Special Vesting Rules. Paragraph 2 to the contrary notwithstanding, the
Class A Performance LTIP Units covered by this LTIP Unit Award shall become
Vested as follows:


(a)    The Participant’s interest in all of the Class A Performance LTIP Units
covered by this LTIP Unit Award, to the extent not previously Vested, shall
become Vested on the date that the Participant’s employment with the Company and
its Affiliates terminates or is terminated if (i) such termination occurs on or
after January 28, 2017, (ii) the Participant’s employment with the Company and
its Affiliates terminates or is terminated on account of the Participant’s
death, Disability, a termination by the Company without Cause or a termination
by the Participant with Good Reason (each as defined below) and (iii) the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the date of such termination.


(b)    The Participant’s interest in all of the Class A Performance LTIP Units
covered by this LTIP Unit Award, to the extent not previously Vested, shall
become Vested on a Control Change Date if (i) such Control Change Date occurs on
or before July 28, 2018 and (ii) the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until the Control
Change Date.


(c)    In the event of a Change in Control on or after July 29, 2018, the LTIP
Unit Award will become Vested contingent upon the attainment of a pro rata TSR
hurdle using the Control Change Date as the end of measurement period. Vesting
continues to apply to awards earned upon a Change of Control, subject to full
acceleration upon termination without Cause or resignation for Good Reason
within 18 months of the Change of Control.



2

--------------------------------------------------------------------------------



4.    Forfeiture. Subject to the provisions of Paragraphs 2 and 3 hereof, any
Class A Performance LTIP Units covered by this LTIP Unit Award that have not
become Vested on or before the date that the Participant’s employment with the
Company and its Affiliates terminates or is terminated shall be forfeited on the
date that the Participant’s employment with the Company and its Affiliates
terminates or is terminated for any reason. No Class A Performance LTIP Units
covered by this LTIP Unit Award may become Vested after January 28, 2019. The
Participant shall have no further right or interest in any of the Class A
Performance LTIP Units covered by this LTIP Unit Award that are forfeited in
accordance with the two preceding sentences.


5.    Transferability. Class A Performance LTIP Units covered by this LTIP Unit
Award that have not become Vested cannot be transferred. Class A Performance
LTIP Units covered by this LTIP Unit Award may be transferred, subject to the
requirements of applicable securities laws, after they become Vested.


6.    Distributions and Unitholder Rights. In consideration of the grant of this
LTIP Unit Award, the Participant agrees that: (i) the Class A Performance LTIP
Units cannot be voted by the Participant before the date that they become Vested
(the “Vesting Date”); (ii) the Participant shall only be entitled, during the
period prior to the Vesting Date of any Class A Performance LTIP Unit, to
receive 10% of the distributions made on a common unit of limited partnership
interest (“Common Unit”) in Chatham OP (the “Pre-Vesting Distributions”), (iii)
to the extent any of the Class A Performance Units become Vested, Chatham OP
will pay to the Participant a special distribution on the Vesting Date in an
amount equal to (x) the aggregate amount of distributions that would have been
received on such Vested Class A Performance Unit had the limitation described in
(ii) above not applied, minus (y) the aggregate amount of distributions
previously received pursuant to (ii) above on all Class A Performance Units that
were issued to the Participant on the date hereof, including any Class A
Performance Units that did not vest on the Vesting Date; and (iv) other than the
distributions described in clauses (ii) and (iii) of this sentence, no cash
amount will be paid with respect to any of the Class A Performance LTIP Units
that do not become Vested. The Company shall retain custody of the certificates
evidencing the Class A Performance LTIP Units covered by this LTIP Unit Award
(and any Units received as a dividend or distribution on this LTIP Unit Award)
until the date the Class A Performance LTIP Units become Vested and the
Participant hereby appoints the Company’s Secretary as the Participant’s
attorney in fact, with full power of substitution, with the power to transfer to
the Company and cancel any Class A Performance LTIP Units covered by this LTIP
Unit Award that are forfeited under Paragraph 4.


7.    Definitions. For purposes of this Agreement, the following terms have the
following definitions:


(a)    Cause means (i) the Participant’s failure to perform a material duty or
the Participant’s material breach of an obligation under an agreement with the
Company or a breach of a material and written Company policy other than by
reason of mental or physical illness or injury, (ii) the Participant’s breach of
a fiduciary duty to the Company, (iii) the Participant’s conduct that is
demonstrably and materially injurious to the Company, materially or otherwise or

3

--------------------------------------------------------------------------------



(iv) the Participant’s conviction of, or plea of nolo contendre to, a felony or
crime involving moral turpitude or fraud or dishonesty involving assets of the
Company and that in all cases is described in a written notice from the Board
and that is not cured, to the reasonable satisfaction of the Board, within
thirty (30) days after such notice is received by the Participant.


(b)    Disability means that the Participant is “disabled” (as defined in Code
section 409A(a)(2)(c)).
(c)    Good Reason means (i) the Company’s material breach of an agreement with
the Participant or a direction from the Board that the Participant act or
refrain from acting which in either case would be unlawful or contrary to a
material and written Company policy, (ii) a material diminution in the
Participant’s duties, functions and responsibilities to the Company and its
Affiliates without the Participant’s consent or the Company preventing the
Participant from fulfilling or exercising the Participant’s material duties,
functions and responsibilities to the Company and its Affiliates without the
Participant’s consent, (iii) a material reduction in the Participant’s base
salary or annual bonus opportunity or (iv) a requirement that the Participant
relocate the Participant’s employment more than fifty (50) miles from the
location of the Participant’s principal office on the Date of Grant, without the
consent of the Participant. The Participant’s termination shall not be a
termination with Good Reason unless the Participant gives the Board written
notice (delivered within thirty (30) days after the Participant knows of the
event, action, etc. that the Participant asserts constitutes Good Reason), the
event, action, etc. that the Participant asserts constitutes Good Reason is not
cured, to the reasonable satisfaction of the Participant, within thirty (30)
days after such notice and the Participant resigns effective not later than
thirty (30) days after the expiration of such cure period.


(d)    Total Shareholder Return (or TSR) means, with respect to the measurement
periods described in Sections 2(a), (b), (c) and (d) above, the total percentage
return per Common Share based on the closing price of a Common Share on the New
York Stock Exchange (“NYSE”) on the last trading day immediately preceding the
first day of the applicable measurement period compared to the closing price of
a Common Share on the NYSE on the last trading day of such measurement period
and assuming contemporaneous reinvestment in Common Shares of all dividends and
other distributions at the closing price of a Common Share on the date such
dividend or other distribution was paid.


8.    No Right to Continued Employment. This Agreement and the grant of the LTIP
Unit Award does not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
LTIP Unit Award shall not interfere with the right of the Company or an
Affiliate to terminate the Participant’s employment.


9.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this LTIP Unit Award shall be subject to all of the terms and conditions of the
Plan and the Partnership Agreement.



4

--------------------------------------------------------------------------------



10.    Taxes. The Partnership and the Participant intend that (i) the Class A
Performance LTIP Units be treated as a “profits interest” as defined in IRS
Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the
issuance of such Class A Performance LTIP Units not be a taxable event to the
Partnership or the Participant as provided in such revenue procedure, and (iii)
the Partnership Agreement, the Plan and this Agreement be interpreted
consistently with such intent.


11.    Covenants. The Participant hereby covenants as follows:
    
(a)    So long as the Participant holds any of the Class A Performance LTIP
Units, the Participant shall disclose to Chatham OP in writing such information
as may be reasonably requested with respect to ownership of the Class A
Performance LTIP Units as Chatham OP may deem reasonably necessary to ascertain
and to establish compliance with provisions of the Code applicable to Chatham OP
or to comply with requirements of any other appropriate taxing authority.


(b)    The Participant hereby agrees that it does not have the intention to
dispose of the Units within two years of receipt of such Class A Performance
LTIP Units. Chatham OP and the Participant hereby agree to treat the Participant
as the owner of the Class A Performance LTIP Units from the Date of Grant. The
Participant hereby agrees to take into account the distributive share of Chatham
OP income, gain, loss, deduction, and credit associated with the Class A
Performance LTIP Units, as determined in accordance with the partnership
agreement, in computing the Participant’s income tax liability for the entire
period during which the Participant has the Class A Performance LTIP Units.


(c)    The Participant hereby agrees to make an election under Section 83(b) of
the Code with respect to the Class A Performance LTIP Units awarded hereunder,
and has delivered with this Agreement a completed, executed copy of the election
form attached hereto as Annex A. The Participant agrees to file the election (or
to permit the Partnership to file such election on the Participant’s behalf)
within thirty (30) days after the Date of Grant with the IRS Service Center at
which such Participant files his personal income tax returns, and to file a copy
of such election with the Participant’s U.S. federal income tax return for the
taxable year in which the Class A Performance LTIP Units are awarded to the
Participant.


(d)    The Participant hereby recognizes that the IRS has proposed regulations
under Sections 83 and 704 of the Code that may affect the proper treatment of
the Class A Performance LTIP Units for federal tax purposes. In the event that
those proposed regulations are finalized, the Participant hereby agrees to
cooperate with Chatham OP in amending this Agreement and the Partnership
Agreement, and to take such other action as may be required, to conform to such
regulations.


(e)    The Participant hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of the Class A Performance LTIP Units.



5

--------------------------------------------------------------------------------



12.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland except to the extent that Maryland law would require the application
of the laws of another State.


13.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.


14.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


15.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[signature page follows]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Partnership and the Participant have
executed this Agreement as of the date first set forth above.


CHATHAM LODGING TRUST
 
 
 
 
 
Name:___________________________
 
 
 
 
 
Title: ___________________________
 
 
 
 
 
 
 
 
CHATHAM LODGING, L.P.
 
 
 
 
 
By: Chatham Lodging Trust,
 
 
its General Partner
 
 
 
 
 
Name:___________________________
 
 
 
 
 
Title: ___________________________
 
 












7

--------------------------------------------------------------------------------



ANNEX A
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
     The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:




 
1.
 
The name, address and taxpayer identification number of the undersigned are:
Name:                      (the “Taxpayer”)



 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Social security number:
 
 
 
 
 
 
 
 
 
 
 



 
2.
 
Description of property with respect to which the election is being made:
 
 
 
 
 
 
 
The election is being made with respect to ______ Class A Performance LTIP Units
in Chatham Lodging, L.P. (the “Partnership”).
 
 
 
 
 
3.
 
The date on which the Class A Performance LTIP Units were transferred is
                     ___, 20___. The taxable year to which this election relates
is calendar year 20___.
 
 
 
 
 
4.
 
Nature of restrictions to which the Class A Performance LTIP Units are subject:



 
(a)
 
The Class A Performance LTIP Units are subject to a substantial risk of
forfeiture and are nontransferable on the date of transfer.
 
 
 
 
 
(b)
 
The Class A Performance LTIP Units are subject to forfeiture to the extent
unvested upon a termination of service with the Company under certain
circumstances or in the event that certain performance objectives are not
satisfied. These restrictions lapse over time and upon the satisfaction of
certain conditions as set forth in an agreement between the taxpayer and the
Company. In addition, the Class A Performance LTIP Units are subject to certain
transfer restrictions pursuant to such agreement and the Agreement of Limited
Partnership, dated as of April 21, 2010, as amended through the date hereof of
Chatham Lodging, L.P., a Delaware limited partnership, should the taxpayer wish
to transfer the Class A Performance Units.




8

--------------------------------------------------------------------------------



 
5.
 
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Class A Performance LTIP Units with respect to which this election is being
made was $0 per Class A Performance LTIP Unit.
 
 
 
 
 
6.
 
The amount paid by the Taxpayer for the Class A Performance LTIP Units was $0
per Class A Performance LTIP Unit.





 
7.
 
A copy of this statement has been furnished to the Partnership and to its
general partner, Chatham Lodging Trust.



 
 
 
 
 
 
 
 
 
Dated:
 
                     ___, 20___ 
 
 
 
 
 
 
 
 
 
 
 
  Signature of the Taxpayer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taxpayer’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

     The undersigned hereby consents to the making, by the undersigned’s spouse,
of the foregoing election pursuant to Section 83(b) of the Internal Revenue
Code.
 
 
 
 
 
 
 
 
 
Dated:
 
                     ___, 20___ 
 
 
 
 
 
 
 
 
 
 
 
  Signature of the Taxpayer’s Spouse
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Spouse’s name and address:
 
 


9

--------------------------------------------------------------------------------







 
Schedule to Section 83(b) Election-Vesting Provisions of Series A Performance
LTIP Units
     The Series A Performance LTIP Units are subject to performance-based
vesting with 33.3% vesting on January 28, 2017, 33.3% vesting on January 28,
2018, and 33.3% vesting on January 28, 2019, subject to satisfaction at those
times of certain performance objectives and to acceleration in the event of
certain extraordinary transactions or termination of the Taxpayer’s employment
for cause in certain circumstances. Unvested Class A Performance LTIP Units are
subject to forfeiture in the event of the termination of the Taxpayer’s
employment with Chatham Lodging Trust or its affiliates in certain
circumstances.


75392.000008 EMF_US 59443745v4



10